FILED
                              NOT FOR PUBLICATION                           FEB 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 MING CHING CHANG, aka Mingqing                    No. 07-71350
 Zhang; JINGHUA ZHEN,
                                                   Agency Nos. A095-673-930
               Petitioners,                                    A095-673-395

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Ming Ching Chang and her son, Jinghua Zhen, natives and citizens of China,

petition for review of the Board of Immigration Appeals’ order dismissing their

appeal from an immigration judge’s (“IJ”) decision denying their application for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KAD/Research
asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review

for substantial evidence, Husyev v. Mukasey, 528 F.3d 1172, 1177 (9th Cir. 2008),

and we deny the petition.

       Substantial evidence supports the IJ’s adverse credibility determination

because Chang’s testimony about the birth of her children and her date of

sterilization was inconsistent with documentary evidence, see Li v. Ashcroft, 378
F.3d 959, 962 (9th Cir. 2004), and the IJ reasonably doubted Chang’s explanations,

see id. at 963-64. In the absence of credible testimony, Chang’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

       In her opening brief, Chang fails to challenge the IJ’s determination that she

did not establish eligibility for CAT relief. See Martinez-Serrano v. INS, 94 F.3d
1256, 1259-60 (9th Cir. 1996).

       There is no merit to Chang’s contention that the IJ violated the

confidentiality provision of 8 C.F.R. §1208.6. See 8 C.F.R. § 1208.6(1)(i)

(providing an exception for any United States government official having a need to

examine information in connection with the adjudication of asylum applications).




KAD/Research                              2                                    07-71350
       PETITION FOR REVIEW DENIED.




KAD/Research                  3      07-71350